            Case 1:20-cv-10810-RGS Document 42 Filed 03/25/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
JONATHAN MONSARRAT,                  )
                                     )
                  Plaintiff,         )   Civil Action No. 20-cv-10810-RGS
                                     )
            v.                       )   STIPULATION OF THE PARTIES
                                     )   REGARDING AWARD OF
                                     )   ATTORNEY’S FEES
RON NEWMAN,                          )
                                     )
                  Defendant.         )
                                     )

                    STIPULATION AND AGREMENT OF THE PARTIES

       The Plaintiff Jonathan Monsarrat (“Monsarrat”) and the Defendant Ron Newman

(“Newman”) agree and stipulate as follows.

       WHEREAS on January 21, 2021 the Court granted Newman’s motion to dismiss

Monsarrat’s claims of copyright infringement and defamation, Doc. 30; and

       WHEREAS on January 21, 2021 judgment entered for Newman, Doc. 31 (the

“Judgment”); and,

       WHEREAS on February 19, 2021, Monsarrat filed a notice of appeal to the United States

Court of Appeals for the First Circuit (“Court of Appeals”) from the Judgment, Doc. 37 (the

“Appeal”); and,

       WHEREAS on February 26, 2021, the Court entered an Order, Doc. 41, allowing Newman

a $29,392 award of attorney’s fees as the prevailing party under the Copyright Act, 17 U.S.C. §

505 (the “Fee Award”).

       NOW THEREFORE THE PARTIES STIPULATE AND AGREE AS FOLLOWS:

       1.       Monsarrat shall not appeal the Fee Award.

       2.       On or before May 17, 2021, Monsarrat shall pay $30,000 into escrow to be held by
            Case 1:20-cv-10810-RGS Document 42 Filed 03/25/21 Page 2 of 4




his attorney Richard Goren (“Goren”) in his IOLTA trust account in accordance with this

Stipulation.

       3.       When the $30,000 escrow payment is deposited into his IOLTA trust account,

Goren shall promptly notify Newman’s counsel in writing via email.

       4.       Upon such notice on or before May 19, 2021 of Monsarrat’s payment of the

$30,000 into escrow to be so held by his counsel, Newman shall forego execution and all other

actions and procedures otherwise available to him under Rule 69 solely respecting the Fee Award

that is the subject of this Stipulation and this conditional waiver shall not be deemed to be a waiver

of execution of any potential future order or judgment. However, if Monsarrat fails to deposit the

$30,000 with Goren on or before May 17, 2021, in accordance with, and subject to, this Stipulation ,

Newman shall be free to enforce the Fee Award, including by obtaining a writ of execution and by

pursuing or undertaking any other actions and procedures pursuant to Rule 69. Should Newman

thereupon execute on any property of Monsarrat, Newman’s counsel shall hold such property in

escrow in accordance with this Stipulation.

       (a)      In the event the Court of Appeals disposes of the Appeal by affirming the Judgment

Newman’s counsel may release such property to Newman.

       (b)      In the event the Court of Appeals disposes of the Appeal other than by an

affirmance of the Judgment Newman’s counsel shall continue to hold such property in escrow until

entry of final judgment in this action at which time, barring further order of this Court to the

contrary, he shall return the property to Monsarrat.

       5.      In the event the Court of Appeals disposes of the Appeal by affirming the Judgment ,

and if Goren is so holding the $30,000 he shall promptly pay the $30,000 to Newman by

transmittal of the funds to Newman’s counsel, and Newman’s counsel may release such funds to




                                                  2
            Case 1:20-cv-10810-RGS Document 42 Filed 03/25/21 Page 3 of 4




Newman.

       6.       In the event the Court of Appeals vacates or reverses the Judgment insofar as it

dismissed the copyright claim, Newman agrees and stipulates that the Order in the Fee Award shall

be deemed a nullity and of no force and effect.

       7.       In the event the Court of Appeals disposes of the Appeal other than by an

affirmance of the Judgment, and if Goren is so holding the $30,000, he shall continue to hold the

$30,000 until entry of final judgment in this action at which time, barring further order of this

Court to the contrary, he shall return the funds to Monsarrat.

       8.       The parties shall file this Stipulation and request the Court to endorse it.

       Dated: March 25, 2021



                                                              JONATHAN MONSARRAT

                                                              Plaintiff,

                                                              By his attorneys,

                                                              /s/ Richard A. Goren
                                                              Richard A. Goren, Esq.
                                                              (BBO#203700)
                                                              Law Office of Richard Goren
                                                              29 Crafts Street, Suite 500
                                                              Newton MA 02458-1461
                                                              617-933-9494
                                                              rgoren@richardgorenlaw.com

                                                              /s/ Ryan D. Sullivan
                                                              Ryan D. Sullivan (BBO#660696)
                                                              Curran Antonelli, LLP
                                                              10 Post Office Sq, Suite 800 South
                                                              Boston, MA 02109
                                                              617-410-6340
                                                              rsullivan@curranantonelli.com




                                                  3
         Case 1:20-cv-10810-RGS Document 42 Filed 03/25/21 Page 4 of 4




DEFENDANT

By his attorney,

/s/ Dan Booth
Dan Booth (BBO# 672090)
DAN BOOTH LAW LLC
60 Thoreau Street #121
Concord, MA 01742
(646) 573-6596
dan@danboothlaw.com


SO ORDERED this __ day of _______, 2021.


                                              /s_____________________________
                                              UNITED STATES DISTRICT JUDGE


                       CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on March 25, 2021.

                                      /s/Richard A. Goren




                                                 4
